Case: 12-14633     Date Filed: 12/19/2013   Page: 1 of 2


                                                               [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-14633
                            ________________________

                        D.C. Docket No. 1:09-cv-23462-EGT



MICHAEL KNIGHT,
through Cheryl Denise Kerr,
as Personal Representative
and Next-of-Kin,
LATASHA CURE,

                          Plaintiffs - Appellees,

versus

MIAMI-DADE COUNTY,
a Florida County and Political
Subdivision of the State of Florida, et al.,

                           Defendants,

OFFICER RYAN ROBINSON,
Individually and as an Officer of the
Miami-Dade Police Department,
MICHAEL MENDEZ,
Individually and as an Officer of the
Miami-Dade Police Department,

                          Defendants - Appellants.
              Case: 12-14633      Date Filed: 12/19/2013   Page: 2 of 2


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (December 19, 2013)

Before CARNES, Chief Judge, WILSON and FAY, Circuit Judges.

PER CURIAM:

      The issue in this case is whether the district court erred in denying summary

judgment based on qualified immunity to Officers Ryan Robinson and Michael

Mendez of the Miami-Dade Police Department. The officers assert that the court

should have disregarded Latasha Cure’s deposition testimony under the sham

affidavit rule and then granted summary judgment to them based on their qualified

immunity defense. Assuming that the sham affidavit rule applies in these kind of

circumstances, we conclude that the district court did not abuse its discretion in

refusing to disregard Latasha Cure’s deposition as a sham, and the district court did

not err in finding that there was a genuine issue of material fact requiring that the

defendants’ motion for summary judgment be denied. We therefore affirm the

denial of summary judgment.




                                           2